      Case 1:18-cv-01188-RJJ-PJG ECF No. 5 filed 10/30/18 PageID.11 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 JAMES DONALD VANCE, Jr.,

          Plaintiff,
                                                    Hon. Robert J. Jonker
 v.
                                                    Case No. 1:18-cv-1188
 GRAND RAPIDS HOUSING
 COMMISSION,

       Defendant.
 _________________________________/

                         REPORT AND RECOMMENDATION

         This is a civil rights action brought under 42 U.S.C. ' 1983.    Plaintiff filed his

complaint on October 22, 2018.          (ECF No.1).     Plaintiff also filed a financial

application to proceed in forma pauperis, without prepaying fees or costs. (ECF No.

2).     Chief Judge Jonker has referred this application to me.          For the following

reasons, I recommend that plaintiff’s application to proceed in forma pauperis be

denied.

         This is not a proper case for IFP status for two reasons.       First, plaintiff is

suing for relief under a federal statute that includes a cost-shifting provision should

he prevail.     Moreover, a review of plaintiff’s financial affidavit reveals that he has

more than twice the amount of the filing fee in his checking account.        (See ECF No.

2, PageID.5).      Plaintiff also reports that he has more than $100 each month in

discretionary income.      (Id, PageID.8).   Accordingly, it appears that plaintiff has

sufficient funds to the pay the filing fee in this matter.
  Case 1:18-cv-01188-RJJ-PJG ECF No. 5 filed 10/30/18 PageID.12 Page 2 of 2



Dated:    October 30, 2018              /s/ Phillip J. Green
                                        PHILLIP J. GREEN
                                        United States Magistrate Judge


                              NOTICE TO PARTIES

ANY OBJECTIONS to this Report and Recommendation must be filed and served
within fourteen days of service of this notice on you. 28 U.S.C. ' 636(b)(1)(C); FED.
R. CIV. P. 72(b). All objections and responses to objections are governed by W.D.
MICH. LCIVR 72.3(b). Failure to file timely and specific objections may constitute a
waiver of any further right of appeal. See Thomas v. Arn, 474 U.S. 140 (1985);
Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452, 458 (6th Cir. 2012); United
States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008). General objections do not suffice.
See McClanahan v. Comm=r of Social Security, 474 F.3d 830, 837 (6th Cir. 2006);
Frontier Ins. Co. v. Blaty, 454 F.3d 590, 596-97 (6th Cir. 2006).




                                          2
